DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Examiner’s Comment
Claims 25-30, 35-41, and 46-48 stand rejected under Section 103.  Claims 25-30, 35-41, and 46-48 stand rejected under Section 112(b).  Claims 36 and 47 stand objected to.  The drawings stand objected to.  Claims 1-24, 31-34, 42-45, 49, and 50 were previously canceled.
Applicants filed a response on June 30, 2021, and a supplemental response on July 22, 2021.  Applicants amended claims 25, 35, 36, 39, 46, and 47, and provided amendments to the specification and replacement drawings. 
Turning first to the drawing objections: Applicants’ amendments to the drawings addresses the previously noted drawing objections and are accepted and entered.  No new matter has been added.  The previously noted objections to the drawings is withdrawn.
Specification: Applicants’ amendments to the specification adds no new matter and are accepted and entered.
Claim objections: Applicants’ amendments address the previously noted objections to the claims and are accepted and entered.  No new matter has been added.  The previously noted objections to the claims are withdrawn.
Section 112(b) rejections: Applicants’ amendments to the independent claims addresses the previously noted Section 112(b) rejections and are accepted and 
Section 103 rejections: Applicants’ amendments overcome the previously noted Section 103 rejections.  No new matter has been added.  The Section 103 rejections are withdrawn.
Updated searches yielded no further prior art that anticipates or renders obvious the claims, or that could be used with the previously noted prior art references to render obvious the claims.  For these reasons, claims 25-30, 35-41, and 46-48 are allowed.
Note: No amendments are made with this Examiner’s Comment.

Drawings
The drawings were received on July 22, 2021.  These drawings are accepted and entered.

Reasons for Allowance
Claims 25-30, 35-41, and 46-48 are allowed.
The following is an examiner’s statement of reasons for allowance:
With regard to claim 25: The claim has been found allowable because the prior art of record does not disclose “at least one of the first source electrode, the second source electrode, the first drain electrode, and the second drain electrode comprises: a first conductive layer; and a second conductive layer disposed on the first conductive layer and electrically connected to the first conductive layer; the second capacitor electrode is integrally formed and continuous with the second source electrode; and the 
With regard to claims 26-30 and 35-38: The claims have been found allowable due to their dependency from claim 25 above.
With regard to claim 39: The claim has been found allowable because the prior art of record does not disclose “at least one of the first source electrode, the second source electrode, the first drain electrode, and the second drain electrode comprises: a first conductive layer; and a second conductive layer disposed on the first conductive layer and electrically connected to the first conductive layer; 7Application No.: 15/845,924 Preliminary Amendment dated July 22, 2021 the second capacitor electrode is integrally formed and continuous with the second source electrode; and the second capacitor electrode consists of the first conductive layer or the second conductive layer”, in combination with the remaining limitations of the claim.
With regard to claims 40, 41, and 46-48: The claims have been found allowable due to their dependency from claim 39 above.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTORIA KATHLEEN HALL whose telephone number 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fernando Toledo can be reached on 571-272-1867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Victoria K. Hall/Primary Examiner, Art Unit 2897